IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CITY OF MIAMI BEACH AND              NOT FINAL UNTIL TIME EXPIRES TO
JOHNS EASTERN COMPANY,               FILE MOTION FOR REHEARING AND
INC.,                                DISPOSITION THEREOF IF FILED

      Appellants,                    CASE NO. 1D15-1806

v.

BEATRIZ MUNOZ,

      Appellee.


_____________________________/

Opinion filed October 7, 2015.

An appeal from an order of the Judge of Compensation Claims.
Edward Ramos Almeyda, Judge.

Dates of Accident: July 14, 2005 and September 9, 2005.

Luis F. Estrada of Angones, McClure & Garcia, P.A., Miami, for Appellants.

William F. Souza of the Law Offices of William F. Souza, P.A., North Miami Beach,
for Appellee.


PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MARSTILLER, and MAKAR, JJ., CONCUR.